U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended: June 30, 2012 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File No.0-11808 WOUND MANAGEMENT TECHNOLOGIES, INC. Texas 59-2219994 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 777 Main Street Suite 3100 Fort Worth, Texas 76102 (Address of principal executive offices) (817) 820-7080 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of June 30, 2012, 63,309,540 shares of the Issuer's $.001 par value common stock were issued and 63,305,451 shares were outstanding. WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES Form 10-Q Quarter Ended June 30, 2012 PART I – FINANCIAL INFORMATION ITEM 1.Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 ITEM 2.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 (Audited) 7 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 8 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 9 Notes to Unaudited Condensed Consolidated Financial Statements 10 ITEM 3.Quantitative and Qualitative Disclosures about Market Risk 27 ITEM 4.Controls and Procedures 27 PART II. OTHER INFORMATION ITEM 1.Legal Proceedings 27 ITEM 1ARisk Factors 28 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 28 ITEM 3.Defaults upon Senior Securities 29 ITEM 4.Mine Safety Disclosures 29 ITEM 5.Other Information 29 ITEM 6.Exhibits 30 Signatures 31 2 PART I – FINANCIAL INFORMATION ITEM 1.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section and audited consolidated financial statements and related notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2011 and with the unaudited consolidated financial statements and related notes thereto presented in this Quarterly Report on Form 10-Q. Forward-Looking Statements Some of the statements contained in this report discuss future expectations, contain projections of results of operations or financial condition, or state other "forward-looking" information. The words "believe," "intend," "plan," "expect," "anticipate," "estimate," "project," "goal" and similar expressions identify such a statement was made. These statements are subject to known and unknown risks, uncertainties, and other factors that could cause the actual results to differ materially from those contemplated by the statements. The forward-looking information is based on various factors and is derived using numerous assumptions. Factors that might cause or contribute to such a discrepancy include, but are not limited to the risks discussed in this and our other SEC filings. We do not promise to update forward-looking information to reflect actual results or changes in assumptions or other factors that could affect those statements. Future events and actual results could differ materially from those expressed in, contemplated by, or underlying such forward-looking statements. The following discussion and analysis of our financial condition is as of June 30, 2012.Our results of operations and cash flows should be read in conjunction with our unaudited financial statements and notes thereto included elsewhere in this report and the audited financial statements and the notes thereto included in our Form 10-K for the year ended December 31, 2011. Business Overview Unless otherwise indicated, we use “WMT,” “the Company,” “we,” “our” and “us” in this report to refer to the businesses of Wound Management Technologies, Inc. The Company markets and sells the patented CellerateRX® product in the expanding advanced wound care market; particularly with respect to diabetic wound applications.As a result of aging populations and the increase of diabetes around the globe, treatment of wounds in diabetic patients is one of the most serious issues faced in healthcare today. CellerateRX’s activated collagen (approximately 1/100th the size of native collagen) delivers the essential benefits of collagen to a wound immediately, where other forms of native, intact collagen in commercially available products require time for the body to prepare the collagen for use in the wound healing process. CellerateRX is cleared by the FDA as a medical device for use on all acute and chronic wounds, except third degree burns, and is ready for distribution in both gel and powder form. CellerateRX is currently approved for reimbursement under Medicare Part B and no prescription is required.The diabetic care and long term care markets, as well as the professional medical markets, are a major focus of our marketing efforts due to the prevalence of diabetic and pressure ulcers. We believe that these products are unique in composition, applicability and clinical performance, and demonstrate the ability to reduce costs associated with standard wound management. 3 Strategic Planning Mr. Lutz initiated a Quarterly Strategic Planning meeting for senior staff beginning in April 2012 that was reported to Shareholders in an Annual Letter Press Release on May 29, 2012.The Company developed a focused three year strategic plan and budget that calls for an attainable and disciplined approach for marketing and sales of our primary product line, CellerateRX®, via three major markets: Hospitals/Operating Rooms, Wound Care Centers and Long Term Care Facilities / Home Health Agencies. We believe that having products that address all three markets independently is imperative.As a result of these efforts we are experiencing sales growth that, should it continue in line with current projections, would allow us to achieve sustained positive cash flow from operations by year end. The Company has been successful in retaining the internal sales management team and network of distributors established by Juventas. Additionally, the Company has made numerous additions/changes to the distributors established by Juventas. They market and sell our products primarily in Hospitals and Wound Care Centers. The Hospital channel singularly represents a significant opportunity as our powder is now being used to facilitate the healing of surgical wounds in “high risk” patients throughout the entire surgical specialty spectrum.Through this effort, we have a rapidly expanding group of appropriately trained field sales representatives working for 37 contracted Wound Management medical distributors.This gives us national presence not only in the Hospital environment; they are also positively impacting the demand of CellerateRX in Wound Care Centers, Long Term Care Facilities, Home Health Agencies, and Physician offices nationwide. Importantly, we have been able to gain market acceptance in the “cost sensitive” Hospital environment, positioning CellerateRX as a positive wound care solution, both in associated product and labor costs and in effectiveness in healing surgical, chronic and acute wounds. We remain committed to expanding our market reach with the help of strategic partners and have an updated agreement, in principle, with WellDyne (a health care company with over 20 million patients in its network). WellDyne is dedicating a sales team to CellerateRX to take our gel product directly to more Physicians, Long Term Care Facilities, Home Health Agencies, Pharmacies and patients. Douglas Taylor Exec VP, Sales and Market Development, expressed “WellDyne is extremely excited about the opportunity to market CellerateRX to our growing patient base. The product’s cost profile and clinical advantages will improve WellDyne’s ability to serve patients with diabetic ulcers and other wound care conditions”. We also are refocusing our efforts and attention to address and emphasize quality distributors in international markets so that we can apply our US surgical market expertise to other countries. Providing value, improving patient outcomes and quality of life, and the associated cost reductions are a common vision shared by many country’s healthcare systems. Preparing for the future expanding role of our products, we are studying the feasibility of three other markets where CellerateRX formulas could have great sales potential: dental, dermatology / plastic surgery and sunburn relief. We are committed to the completion of our feasibility studies and plan to launch a product into at least one of these areas in 2013 in conjunction with a strategic partner. In addition to our wound care product line, we expect the Resorbable Bone Wax division will have our new bone wax approved and ready for the market by year end 2012.Documentation has been submitted to the FDA and approval is pending.We are currently planning our sales strategies for this exciting new product to add to our sales distribution model and are exploring partnering opportunities to properly address complete sales penetration of all potential markets.This is in addition to the products currently in development by BioStructures, our licensed partner for bone void filler products based on our patent. Results of Operations Three and six months ended June 30, 2012 compared with the three andsix months ended June 30, 2011: Revenues.The Company generated revenues for the three months ended June 30, 2012 of $269,813, as compared to revenues of $227,896 for the three months ended June 30, 2011, or 18% increase in revenues.For the six months ended June 30, 2012, the Company generated revenue of $373,946, as compared to revenues of $1,163,110 for the six months ended June 30, 2011, or a 68% decrease in revenues.In 2011, the Company’s revenue included a $500,000 receipt from the sale of certain distribution rights to the CellerateRX powder product as mentioned in Note 3. The Company did not sell any rights to distribute the CellerateRX products in first two quarters of 2012, but regular sales of the Company’s products did increase in 2012. 4 Cost of goods sold. Cost of goods sold for the three months ended June 30, 2012 were $193,608, as compared to costs of goods sold of $84,736 for the three months ended June 30, 2011, or a 128% increase. Cost of goods sold for the six months ended June 30, 2012 were $311,947, as compared to costs of goods sold of $179,153 for the six months ended June 30, 2011, or a 74% increase. The increase is the result of the Company’s increased cost of product and increased sales. General and administrative expenses (“G&A"). G&A expenses for the three months ended June 30, 2012 were $493,754, as compared to G&A expenses of $793,583 for the three months ended June 30, 2011, or a, 38% decrease in G&A expenses.G&A expenses for the six months ended June 30, 2012 were $684,463, as compared to G&A expenses of $1,808,186 for the six months ended June 30, 2011, or a, 62% decrease in G&A expenses. The decrease is due to reduced marketing, consulting, and payroll expenses in the first and second quarter of 2012. Interest Income.Interest income was $38,887 for the three months ended June 30, 2012, as compared to $86,260 for the three months ended June 30, 2011, or a 55% decrease. Interest income was $86,762 for the six months ended June 30, 2012, as compared to $135,701 for the six months ended June 30, 2011, or a 36% decrease. Interest expense.Interest expense was $55,239 for the three months ended June 30, 2012, as compared to $227,768 for the three months ended June 30, 2011, or a decrease of 76%.Interest expense was $101,027 for the six months ended June 30, 2012, as compared to $594,189 for the six months ended June 30, 2011, or a decrease of 83%.Interest expense has decreased in 2012 as the Company uses equity compensation to secure financing and reduce interest costs. Debt related expense.Debt related expense was $277,917 for the three months ended June 30, 2012, as compared to $2,272,924 for the three months ended June 30, 2011, or an 88% decrease.Debt related expense was $505,853 for the six months ended June 30, 2012, as compared to $2,457,424 for the six months ended June 30, 2011, or a 79% decrease.The Company engaged in significant financing activities in the first and second quarter of 2011 including a $1.6 million worth of note agreements with related equity compensation.The Company did not engage in any major financing activities in the first two quarters of 2012. Gain/Loss on debt settlement.The gain on settlement was $0 for the three months ended June 30, 2012, as compared to a gain of $569,000 for the three months ended June 30, 2011. The loss on settlement was $10,324 for the six months ended June 30, 2012, as compared to a loss of $1,381,882 for the six months ended June 30, 2011, or a decrease of 99%. The decrease is primarily the result of the decrease in the amount of debt converted to stock and the lower stock value in 2012. Net Income/Loss. We had a net loss for the three months ended June 30, 2012 of $29,650, as compared to a net loss of $3,921,365 for the three months ended June 30, 2011.The Company had net income for the six months ended June 30, 2012 of $257,855, as compared to a net loss of $6,601,274 for the six months ended June 30, 2011.The increase in net income is the result of increased sales as well as reduced costs related to debt settlement and warrant expense and the decrease in the fair value of the Company’s derivative liabilities. Liquidity and Capital Resources Historically, we have financed our operations primarily from the sale of debt and equity securities.Our financing activities generated $472,500 for the six months ended June 30, 2012, and $2,455,843 for the six months ended June 30, 2011.We may need to raise additional capital to bring additional products to market in the future. Off-Balance Sheet Arrangements None. 5 Recent Accounting Pronouncements For the period ended June 30, 2012, there were no other changes to our critical accounting policies asidentified in our Annual Report on Form 10-K for the year ended December 31, 2011. Contractual Commitments Federal Payroll Taxes.The Company was delinquent in the payment of 2004-2005 tax liabilities with the Internal Revenue Service (the “IRS”).A tax lien was filed against the Company in December 2009. On January 28, 2012 the Company made payment in the amount of $122,223 to the IRS for the balance due for payroll tax liabilities from 2004-2005.Approximately $116,075 was applied to the outstanding tax liability while the remaining balance was applied to related fees and interest.Additional interest payments in the amount of $8,026 were made in the second quarter.As of the date of this filing the Company is in the process of attempting to settle the remaining obligation of approximately $208,142 related to fees and interest and the final amount due will be subject to negotiations with the IRS. Royalty Agreement.Effective November 28, 2007, Wound Care Innovations, LLC ("WCI") entered into separate exclusive license agreements with Applied Nutritionals, LLC (“Applied”) and its founder George Petito, pursuant to which WCI obtained the exclusive world-wide license to make products incorporating intellectual property covered by a patent related to CellerateRX products.In consideration for the licenses, WCI agreed to pay to Applied the following royalties, beginning January 3, 2008: (a) an upfront royalty of $100,000 in the aggregate, (b) an aggregate royalty of fifteen percent (15%) of gross sales occurring during the first year of the license; (c) an additional upfront royalty of $400,000, in the aggregate, which was paid October, 2009; plus (d) an aggregate royalty of three percent (3%) of gross sales for all sales occurring after the payment of the $400,000 upfront royalty. In addition, WCI must maintain a minimum aggregate annual royalty payment of $375,000 for 2009 and thereafter, if the royalty payments made do not meet or exceed that amount. The total unpaid royalties as of December 31, 2011 was $428,238. As of June 30, 2012, the balance due to Applied is $615,738. 6 ITEM 2.FINANCIAL STATEMENTS WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011 (AUDITED) ASSETS June 30, 2012 December 31, 2011 CURRENT ASSETS: Cash $
